Citation Nr: 1609441	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  13-02 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1953 to January 1956.

These matters come before the Board of Veterans' Appeals on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his December 2012 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge (VLJ). The Veteran withdrew his hearing request, and the record does not reflect that he has made a further request to reschedule the withdrawn hearing. See the November 2015 statement.

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Resolving all doubt in the Veteran's favor, bilateral hearing loss is etiologically related to his period of active service.

2. Resolving all doubt in the Veteran's favor, tinnitus is etiologically related to his period of active service.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 	
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

2. The criteria for entitlement to service connection for tinnitus have been met. 	
38 U.S.C.A. §§ 1110, , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board applies statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). The Board has considered this legislation, but finds that, given the favorable action taken below; no discussion of the VCAA at this point is required.

Merits of the Claims

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. The law also provides that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. See also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).

The Veteran is currently diagnosed with bilateral hearing loss for VA compensation purposes and tinnitus. See the May 2011 VA examination report. He attributes these disabilities to his loud noise exposure without hearing protection while serving as a gun crewmember in the 465th Heavy Field Artillery Battalion and in the 18th Field Artillery Battalion. See the March 2011 Veteran statement in support of claim.

His service discharge report of medical examination did not report any hearing related symptoms. The Veteran's service treatment records were not available to review and the VA issued A Formal Finding on the Unavailability of Original Service Medical Records. See the May 2007 Formal Finding on the Unavailability of Original Service Medical Records. The Veteran's DD Form 214 confirms that he served as field artillery crewman. Noise exposure is consistent with the Veteran's military occupational specialty, and the Veteran experienced in-service acoustic trauma. 38 U.S.C.A. § 1154(a) (2015).

The question remains whether there is a nexus, or link, between the current shown bilateral hearing loss and tinnitus and the Veteran's military service. As noted, the Veteran was afforded a VA audiological examination in May 2011. At the examination, the Veteran denied occupational noise exposure, as he was a benefit manager/office worker for a steel plant. He stated that his office was at a location different than the plant. The Veteran also denied recreational noise exposure. 

Upon audiological testing, the examiner determined that the Veteran has normal to severe sensorineural hearing loss in his right ear and normal to mild sensorineural hearing loss in his left ear. He determined that the tinnitus was intermittent. The examiner opined that he was unable to resolve the Veteran's hearing loss and tinnitus without resort to mere speculation. He indicated that "it is likely/possible that aging, diabetes, and high blood pressure have contributed to his hearing loss and/or tinnitus." He further indicated that it would be "speculative to allocate a degree of his tinnitus to any or each of these etiologies, or his current hearing loss to each of these military versus non-military etiologies mentioned."

A July 2010 VA treatment records states "negative history for tinnitus occupational/ recreational noise exposure and/or ear surgery.

In support of his claim, the Veteran submitted a statement from his wife. She stated that it was apparent that the Veteran had hearing difficulties when she met him shortly after his discharge from service. She also stated that the Veteran frequently complained of ringing in his ears and he had problems hearing when he was around groups of people. She further stated that she shouts when speaking to the Veteran and he must look directly at her to understand when she speaks to him.

Where, as here, service records are missing or destroyed, VA must provide a thorough, "explanation to the [claimant] on how service records are maintained, why the searches undertaken constitute a reasonably exhaustive search, and why further efforts would not be justified." Dixon v. Derwinski, 3 Vet.App. 261 (1992). The law also provides that where the service medical records are incomplete or presumed destroyed, VA not only has a heightened obligation to explain its findings and conclusions, but that it also has a heightened duty to consider the benefit-of-the-doubt rule. O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991); Dixon, 3 Vet.App. at 263-264.



There need not be a certainty of probative evidence in order for a claim to be granted. There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claims, but such would not materially assist the Board in this determination. However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52 (1993); see also Massey v. Brown, 7 Vet. App. 204 (1994).

There is an approximate balance of the positive and negative evidence. The evidence is in relative equipoise. 

Resolving any doubt in the Veteran's favor, service connection for the Veteran's bilateral hearing loss and tinnitus is granted. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


